DETAILED ACTION
This is a first action on the merits, in response to the claims received 9/11/2019. Claims 1-9 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS)(s) file has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matano et al, (Matano),(USNO.2015/0224869).
 	As for claim 1, Matano discloses and shows in Fig. 1 a vehicle comprising: a vehicle interior: a battery (ref’s battery pack) provided below the vehicle interior with a floor panel there between; a front room provided in front of the vehicle interior with a dashboard there between: a charging port (ref’s charging port) disposed in the front room; and a junction box (via ref’s DC/DC junction box) electrically connecting a first power line extending from the charging port and a second power line extending from a power line connection portion of the battery, wherein the junction box is disposed on a virtual line connecting the charging port and the power line connection portion in a side view (par.[0033-0034])
 	As for claim 2, Matano discloses and shows in Fig. 1 the first power line and the second power line are DC lines.
 	As for claim 3, Matano discloses and shows in Fig. 1 junction box, a charger connected to the charging port via a third power line, and a DC-DC converter are disposed in the front room, the junction box is disposed above the charger and the DC-DC converter, and the second power line is disposed along the virtual line in a side view (par.[0035]).
 	As for claim 4, Matano discloses and shows in Fig. 1 one end portion of the second power line is connected to the power line connection portion from the front side, and the other end portion of the second power line is connected to the second power line connection portion of the function box from a vehicle width direction.
 	As for claim 5, Matano discloses and shows in Fig. 1 charging port is disposed in a charging port accommodating portion including a charging case and a charging lid, and the second power line is disposed in a rear side of the charging port accommodation portion in a front-rear direction of the vehicle, with a width of the charging port accommodation portion in the vehicle width direction, and below a rear end portion of the charging port accommodation portion in a height direction of the vehicle
 	As for claim 6, Matano discloses and shows in Fig. 1 charging port accommodation portion is 5 disposed so as to overlap with a bulkhead constituting a front end portion of the vehicle in a top view
 	As for claim 7, Matano discloses and shows in Fig. 1 an opening width of a space formed in the rear side of the charging port accommodation portion in the front-
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable with Matano.
 	As for claim 8, Matano discloses and shows in Fig. 1 the claimed invention except for a driving device unit which is disposed in the rear side of the battery, and receives electric power from the battery to drive the vehicle, and a fourth power line connecting the junction box and the driving device unit, wherein a combined length of the first power line and the second power line is shorter than a combined length of the second power line and the fourth power line. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that it would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for advantages such as providing efficient power transfer.
   	As for claim 9, Matano discloses and shows in Fig. 1 the second power line and the fourth power line are disposed adjacent to each other in the front room.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859